                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KEVIN B. HARRIS,

                    Plaintiff,                               8:20CV17

       vs.
                                                              ORDER
GRANT L. GENTILE, Police Officer
#2140; JOHN H. LOPEZ, Police Officer
#1955; NICOLAS YANEZ, Police
Officer #1506; GEOFFREY A.
STRONG, Police Officer Y631; and
BROCK GENTILE, Police Officer
#2391;

                    Defendants.


      IT IS ORDERED:

       1.     The Motion to Extend Time to File Dispositive Motions (Filing 45)
filed by Defendants Grant Gentile, Brock Gentile, John Lopez, and Nicolas Yanez
is granted; and

       2.     Paragraph 4 of the Order Setting Schedule for Progression of Case
(Filing 39) shall be amended in part as follows: “Dispositive Motions. All dispositive
motions shall be filed on or before June 10, 2021.”

      DATED this 10th day of May, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
